UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6999


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY LAMONT BUSH,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:01-cr-00611-JFM-1; 1:06-cv-01631-AMD)


Submitted:   January 19, 2011             Decided:   February 1, 2011


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Lamont Bush, Appellant Pro Se. Robert Reeves Harding,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry Lamont Bush seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion, in which he

sought reopening of the appeal period in order that he might

appeal the district court’s September 24, 2007 order denying

relief on his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                    The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,          369   F.3d       363,      369     (4th       Cir.     2004).

A certificate         of      appealability          will      not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,       a   prisoner         satisfies    this      standard      by

demonstrating         that        reasonable        jurists    would       find       that    the

district       court’s      assessment      of       the    constitutional           claims    is

debatable      or     wrong.        Slack   v.       McDaniel,       529     U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.          We    have     independently          reviewed       the    record      and

conclude       that        Bush    has    not       made     the     requisite          showing.

Accordingly, we deny a certificate of appealability, deny the

                                                2
motion for appointment of counsel, and dismiss the appeal.          We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3